UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL QUARTER ENDED JUNE 30, 2009 COMMISSION FILE NO.: 0-52356 SEAWAY VALLEY CAPITAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-5996486 (State of other jurisdiction of (IRS Employer incorporation or organization Identification No.) 10-18 Park Street, 2nd Floor,Gouverneur, N.Y. 13642 (Address of principal executive offices) (Zip Code) (315) 287-1122 (Registrant's telephone number including area code) Check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant as required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes X No The number of outstanding shares of common stock as of August 19, 2009 was: 2,453,473,602. PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) SEAWAY VALLEY CAPITAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET AS OF JUNE 30, 2009 (UNAUDITED) AND DECEMBER 31, 2008 ASSETS June 30, 2009 December 31, 2008 Current assets: Cash $ $ Accounts receivable Inventories Notes receivable Prepaid expenses and other assets Refundable income taxes Total current assets Property and equipment, net Other Assets: Deferred financing fees Investments Other assets Excess purchase price Security deposits Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDER'S EQUITY Current liabilities: Line of credit $ $ Accounts payable Accrued expenses Current portion of long term debt Convertible debentures Derivative liability - convertible debentures - Liabilities of discontinued operations - Total current liabilities Long term debt, net of current Convertible debentures, net of current Other liabilities Due to related party - Total liabilities Commitments and contingencies - - STOCKHOLDERS' EQUITY Series A voting preferred stock, $.0001 par value; 100,000 shares authorized; 0 and 0 shares issued and outstanding, respectively - - Series B voting preferred stock, $.0001 par value; 100,000 shares authorized; 0 and 0 shares issued and outstanding, respectively - - Series C voting preferred stock, $.0001 par value; 1,600,000 shares authorized; 353,246 and 1,407,736 shares issued and outstanding, respectively 36 Series D voting preferred stock, $.0001 par value; 1,250,000 shares authorized; 881,065 and 881,065 shares issued and outstanding, respectively 88 88 Series E voting preferred stock, $.0001 par value; 100,000 shares authorized; 100,000 and 100,000 shares issued and outstanding, respectively 10 10 Common stock, $0.0001 par value, 10,005,000,000 authorized; 155,846,986 and 2,744,523 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Noncontrolling interest ) Total stockholders' deficiency ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The notes to the consolidated financial statements are an integral part of these statements. 2 SEAWAY VALLEY CAPITAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS
